DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated June 12, 2020.
	Claims 1-20 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10, 11, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 14, and 20 of copending Application No. 16/692,629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because see chart below:
Claim
Instant
Claim
Reference 16692629
1
A transaction-enabling system comprising: a controller, comprising: a smart wrapper structured to interpret a transaction request value from a user, wherein the transaction request value comprises a transaction description for an incoming transaction, and wherein the transaction description comprises a transaction amount value and at least one of a cryptocurrency type value and a transaction location value; a transaction locator circuit structured to determine a transaction location parameter in response to the transaction request value and further in response to a plurality of tax treatment values corresponding to a plurality of transaction locations, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value; wherein the smart wrapper is further structured to direct an execution of the incoming transaction in response to the transaction location parameter; and wherein the transaction locator circuit is further structured to select an available one of the plurality of transaction locations having a favorable tax treatment value.  
1
A transaction-enabling system comprising: a controller, comprising: a transaction detection circuit structured to interpret a transaction request value, wherein the transaction request value comprises a transaction description for one of a proposed or an imminent transaction, and wherein the transaction description comprises a cryptocurrency type value and a transaction amount value; a transaction locator circuit structured to determine a transaction location parameter in response to the transaction request value, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value; and a transaction execution circuit structured to provide a transaction implementation command in response to the transaction location parameter.
4
The system of claim 1, wherein the favorable tax treatment value is based at least in part on at least one of tax laws or tax incentives in available jurisdictions according to a type of the incoming transaction.  
2
The system of claim 1, wherein the transaction locator circuit is further structured to determine the transaction location parameter based on a tax treatment of the one of the proposed or the imminent transaction.
10
The system of claim 6, wherein the expert system is further configured to use the machine learning to continuously improve the determination of the transaction location parameter relative to a favorability of contractual terms related to the cryptocurrency transaction.  
6
The system of claim 2, wherein the transaction locator circuit is further structured to operate an expert system configured to use machine learning to continuously improve the determination of the transaction location parameter relative to the tax treatment of transactions processed by the controller.
11
A method, comprising: interpreting a transaction request value from a user, wherein the transaction request value comprises a transaction description for an incoming transaction, and wherein the transaction description comprises a transaction amount value and at least one of a cryptocurrency type value and a transaction location value; determining a transaction location parameter in response to the transaction request value and further in response to a plurality of tax treatment values corresponding to a plurality of transaction locations, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value;  directing an execution of the incoming transaction in response to the location parameter; and selecting an available one of the plurality of transaction locations having a favorable tax treatment value.  
14
A method, comprising: interpreting a transaction request value, wherein the transaction request value comprises a transaction description for one of a proposed or an imminent transaction, and wherein the transaction description comprises a cryptocurrency type value and a transaction amount value; determining a transaction location parameter in response to the transaction request value, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value; and providing a transaction implementation command in response to the transaction location parameter.
19
The method of claim 16, further comprising determining the transaction location parameter relative to a transaction speed for the cryptocurrency transaction.  
20
The method of claim 19, further comprising applying machine learning to continuously improve the determination of the transaction location parameter relative to at least one parameter selected from the parameters consisting of: secondary jurisdictional costs related to the transactions; a transaction speed for the transactions; a tax treatment for the transactions; a favorability of contractual terms related to the transactions; and a compliance of the transactions within the aggregated regulatory information.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a certain method of organizing human activity-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	Step 1:
	Per Applicant's claims, 
Claims 1-10 are a system, which is a machine.
Claims 11-20 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
Step 2A, Prong One 
The abstract idea of claim(s) 1 and 11, which are similar in scope, is defined as:
interpret a transaction request value from a user, wherein the transaction request value comprises a transaction description for an incoming transaction, and wherein the transaction description comprises a transaction amount value and at least one of a cryptocurrency type value and a transaction location value; 
determine a transaction location parameter in response to the transaction request value and further in response to a plurality of tax treatment values corresponding to a plurality of transaction locations, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value; 
direct an execution of the incoming transaction in response to the transaction location parameter; 
to select an available one of the plurality of transaction locations having a favorable tax treatment value.
The abstract idea steps recited in claims 1 and 11 are those which define a certain method of organizing human activity – commercial interaction.  See MPEP 2106.04(a)(2).
The steps which describe a commercial interaction are as follows:
One could interpret a transaction request value from a user, the value could be anything defining a transaction description which comprises a transaction amount and cryptocurrency type and transaction location.  The parameters of the transaction are a commercial interaction because they define the terms of the deal between two parties.  commerce(account number, date, terms of transaction, etc).  Then, one can direct an execution of a transaction in response to a transaction location because in a commercial interaction, because one can decide, based on a location value, how a transaction will be executed.  Finally, one can select an available one of the plurality of transaction locations for a favorable tax treatment value as a commercial interaction because one can continue to further define a transaction in any way to suit parties.  These steps therefore define a commercial interaction, which is a certain method of organizing human activity.

Prong Two  The additional elements are not a practical application for the following reasons.  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A transaction-enabling system comprising
a controller, comprising
a smart wrapper structured
a transaction locator circuit
the smart wrapper is further structured
the transaction locator circuit is further structured 
Claim 11 does not recite additional elements
These elements are merely instructions to apply the abstract idea to a computer because a system; controller; and circuits are taught by a generic computer which is programmed to perform the abstract idea.  This is a computer performing in its ordinary capacity because a computer is able to perform transactions including with location parameters and the other details of Applicant's abstract idea.  The smart wrapper is described in par 01013 to encompass a generic computer which performs the steps of the abstract idea:
Certain aspects of the present disclosure are referenced as a wrapper, expert wrapper, a smart wrapper, and/or a smart contract wrapper. A wrapper, as referenced herein, should be understood broadly. Without limitation to any other aspect of the present disclosure, a wrapper references any interfacing system, circuit, and/or computer executable instructions providing an interface between the wrapped object (e.g., data values and/or a distributed ledger) and any system, circuit, machine, user, and/or accessor of the wrapped object.  

Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
 
Step 2B: 
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  Therefore, Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Claims 2, 4, 5, 7, 9, 12, 14, 15, 17, 18, 19, and 20 further limit the abstract idea with limitations relating to parameters of a transaction, a commercial interaction.
	Claims 3, 6, 8, 10, 13, and 16 have the additional elements of self-executing (a script, or a smart contract), and machine learning to continuously improve, which are both applied elements because they are being used in their ordinary capacity.  Further, there are no further details about how the machine learning or self-executing coin specifically operates.  Therefore, these are applied elements and are not a practical application or significantly more than the abstract idea
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 2, 4-6, 8, 11, 12, 14, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martirosyan, US PGPUB 2019/0043025 A1 ("Martirosyan") in view of Burkhardt, US PGPUB 2002/0198805 A1 ("Burkhardt").
	Per claims 1 and 11, which are similar in scope, Martirosyan teaches a transaction-enabling system comprising: a controller, comprising: a smart wrapper structured to interpret a transaction request value from a user, in par 030, where the computing systems and unified digital ledger of transactions related to digital assets is taught.  See par 030: "For example, distributed system 140 may comprise a blockchain which maintains an immutable ledger of transactions corresponding to one or more digital assets 145. Nodes 142a-n may comprise computing systems (e.g., servers) which share resources to provide a unified digital ledger of transactions related to digital assets 145. Digital assets 145 may, for example, comprise one or more types of cryptocurrency (e.g., bitcoin, blackcoin, etc.)."
	Martirosyan then teaches wherein the transaction request value comprises a transaction description for an incoming transaction in par 031 where the buying and selling of assets is a transaction description as well as an incoming transaction (assets coming or going teaches incoming.  See par 031: "Scripts 157 may perform transactions, such as buying and selling digital assets 145. Distributed system 150 also includes an asset manager 156, which provides services related to the management of digital assets 145."
	Martirosyan then teaches wherein the transaction description comprises a transaction amount value and at least one of a cryptocurrency type value and a transaction location value in par 032 where the transaction description is defined, with "target overall monetary value, cash value, and type of digital assets is taught in par 068, which teaches cryptocurrency type value.  See par 032: "the types of digital assets which the user would like to invest in, a target overall monetary value of the user's portfolio, a target cash value, a maximum amount of tax that the user would like to pay, and the like. Asset manager 156 may then use these criteria, along with any other relevant information (e.g., the user's profile information, such as geographic location, age, income, etc.), to begin running a genetic algorithm in order to optimize the user's portfolio of digital assets 145."   See also par 068: "For example, a user may specify a particular type of digital assets (e.g., cryptocurrencies) or leave open the possibility of all types of digital assets so that asset manager 156 can locate the ideal combination of digital assets to satisfy the user's criteria."
	Martirosyan then teaches a transaction locator circuit structured to determine a transaction location parameter in response to the transaction request value and further in response to a plurality of tax treatment values corresponding to a plurality of transaction locations,  wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value in par 049 where tax laws are based on geolocation of the user and various jurisdictions of tax are used.  See par 049: "Another criterion for which a normalized, standardized criteria value may be calculated is the minimization of tax. Here, the maximum tax incurred when all digital assets showing a capital gain are sold may be calculated by applying the appropriate tax law to the maximum capital gain. The appropriate tax laws may be determined by asset manager 156 based on the user's information (e.g., geographic location, income, etc.), such as by retrieving the relevant tax laws from a remote database (e.g., maintained by the government). In some embodiments, the tax laws for various jurisdictions may be preprogrammed into asset manager 156. The maximum tax incurred when all digital assets showing a capital gain are sold is obtained by applying the appropriate tax law to the results of the change in the digital asset portfolio when the genome is applied to the digital asset portfolio. The tax calculation can also be done by finance management applications such as Intuit Inc.'s QUICKEN® or Microsoft Corp.'s MONEY®. The normalized, standardized criteria value may then be calculated as described above."
	Martirosyan then teaches wherein the smart wrapper is further structured to direct an execution of the incoming transaction in response to the transaction location parameter in par 076 where the solution data is the execution of the incoming transaction in response to the location (taught by the user profile).  See par 076: "Profile information 320 may comprise information about the user, such as geographic location, age, gender, income, and the like. Optimization criteria 330 may comprise the criteria specified by the user for optimization of the user's profile of digital assets, such as target cash value, maximum tax liability, and the like. Solution data 340 may comprise information resulting from the genetic algorithm run by asset manager 156, such as the optimal disposition of the user's digital asset portfolio, and any other information which asset manager 156 may store for future use. Portfolio data 350 may comprise information describing the user's portfolio of digital assets, such as an identifier of the user's portfolio, identities and values of the user's digital assets, public key (commonly called address), and the like." And par 074: "Solution implementer 270 may perform operations related to implementing an identified optimal solution. For example, solution implementer 270 may use scripts 157 (e.g., smart contracts) to perform transactions in accordance with the chosen solution in order to optimize the user's portfolio of digital assets. If the chosen solution (genome) comprises buying, selling, and/or trading certain units of various digital assets, for instance, solution implementer 270 may execute scripts 157 which buy, sell, and/or trade these units. In some embodiments, solution implementer 270 may identify existing scripts 157 which perform these transactions, and execute these scripts 157. In other embodiments, solution implementer 270 may generate and execute new scripts 157 to perform these transactions, or may execute the transactions directly (e.g., by directly sending “buy”, “sell”, and/or “trade” orders to distributed system 140 with respect to digital assets 145)."
	Martirosyan does not teach and wherein the transaction locator circuit is further structured to select an available one of the plurality of transaction locations having a favorable tax treatment value.
	Burkhardt teaches a tax optimization process that uses computers to reduce taxes on electronic transactions.  See abstract. 
	Burkhardt teaches and wherein the transaction locator circuit is further structured to select an available one of the plurality of transaction locations having a favorable tax treatment value in par 096 where the transaction is undertaken based on the jurisdiction where a computer is located teaching transaction locater circuit.  See par 096: "Finally, the method executes the transaction in the selected jurisdiction in the computer located in the selected jurisdiction (step 27). This can be accomplished by sending a debit note to a specified account and sending a credit note to another account, thereby causing funds to transfer in the computer in the given jurisdiction, while also transferring title of the property or res of the transaction from one party to another in the jurisdiction selected by the user."  The jurisdiction chosen is based on the rank of jurisdictions based on total cost which includes any potential taxes due.  See par 093: "Next, the method ranks each of the jurisdictions based on a total cost if the given transaction were executed in each of the possible jurisdictions (step 24). The total cost includes at least any potential taxes due, any potential tariffs incurred and any shipping costs that might be incurred. This ranking can include a relative score and other differentiating information, including color and size."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the cryptocurrency value teaching of Martirosyan with the optimizing tax based on jurisdiction and making a transaction teaching of Burkhardt because Burkhardt teaches that by reducing taxes "optimized transactions" can be created for users.  See par 010.  This particularly applies to "electronic commerce or electronic transactions.  See Id.  Burkhardt's teaching of optimizing transactions would motivate one ordinarily skilled because it would make transactions less costly, which would further the teaching of Martirosyan's minimizing tax feature through using computerized tools tailored to jurisdictions. For these reasons, one would be motivated to modify Martirosyan with Burkhardt.  
	Per claims 2 and 12, which are similar in scope, Martirosyan and Burkhardt teach the limitations of claims 1 and 11, above.  Martirosyan further teaches the transaction location value comprises at least one location value corresponding to: a location of a purchaser of the transaction; a location of a seller of the transaction; a location of a delivery of a product or service of the transaction; a location of a supplier of a product or service of the transaction; a residence location of one of the purchaser, the seller, or the supplier of the transaction; and a legally available location for the transaction in par 032: "Asset manager 156 may then use these criteria, along with any other relevant information (e.g., the user's profile information, such as geographic location, age, income, etc.), to begin running a genetic algorithm in order to optimize the user's portfolio of digital assets 145."  Note par 030 which teaches buying and selling of digital assets and par 031 which teaches the services, which include buying and selling of digital assets.  
	Per claims 4 and 14, Martirosyan and Burkhardt teach the limitations of claims 1 and 11, above.  Martirosyan further teaches the favorable tax treatment value is based at least in part on at least one of tax laws or tax incentives in available jurisdictions according to a type of the incoming transaction in par 049: "Another criterion for which a normalized, standardized criteria value may be calculated is the minimization of tax. Here, the maximum tax incurred when all digital assets showing a capital gain are sold may be calculated by applying the appropriate tax law to the maximum capital gain. The appropriate tax laws may be determined by asset manager 156 based on the user's information (e.g., geographic location, income, etc.), such as by retrieving the relevant tax laws from a remote database (e.g., maintained by the government)."
	Per claims 5 and 15, which are similar in scope, Martirosyan and Burkhardt teach the limitations of claims 1 and 11, above.  Martirosyan does not teach the favorable tax treatment value is based at least in part on tax characteristics of a transacting party.
	Burkhardt teaches the favorable tax treatment value is based at least in part on tax characteristics of a transacting party in par 082-083 where the user's tax is determined based on the use intention of the item, which is for "business, tax preparation" and the user changes the characteristics accordingly.  See pars 082-083: "John buys $100 of office supplies at "OfficeBasics.com" and he is passed to TaxOptiMiser with details of his transaction. The system uses his profile to analyze the transaction and informs him that the sales tax savings to be gained by sending the supplies to his parents' house do not meet his savings hurdle of $100 and would cost $30 in shipping costs.  It asks him if the supplies are for business, tax preparation or personal purposes pointing out that in the former two cases he may be able to claim a deduction worth $28 at a 28% tax rate. John shares his actual marginal rate of 39% and signs up for a 50 c micro-service that e-mails the receipt with the relevant tax rules and instructions to his accountant."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the cryptocurrency value teaching of Martirosyan with the tax characteristics of a transacting party teaching of Burkhardt because Burkhardt teaches that by reducing taxes "optimized transactions" can be created for users.  See par 010.  This particularly applies to "electronic commerce or electronic transactions.  See Id.  Burkhardt's teaching of optimizing transactions would motivate one ordinarily skilled because it would make transactions less costly, which would further the teaching of Martirosyan's minimizing tax feature through using computerized tools tailored to jurisdictions. For these reasons, one would be motivated to modify Martirosyan with Burkhardt.  
	Per claims 6 and 16, which are similar in scope, Martirosyan and Burkhardt teach the limitations of claims 1 and 11, above.  Martirosyan further teaches the incoming transaction comprises a cryptocurrency transaction in par 030: " Digital assets 145 may, for example, comprise one or more types of cryptocurrency (e.g., bitcoin, blackcoin, etc.). The user of client device 120 may, for example, maintain a portfolio of digital assets 145 stored on distributed system 140, and the user's portfolio may be managed by asset manager 156. Users may perform transactions (e.g., buying and selling) on digital assets 145, and records of the transactions may be permanently stored in distributed system 140."
	Martirosyan then teaches the system further comprising an expert system that uses machine learning to optimize the execution of the cryptocurrency transaction based on real time price information in par 048: "A capital gain is generated when the current value is higher than the basis for the digital asset and a capital loss is generated when the current value is lower than the basis for the digital asset. The basis of each digital asset may be included in the initial digital asset portfolio data. In order to calculate the total capital gain generated from the digital asset portfolio when the evaluated genome is applied to the portfolio, each allele in the evaluated genome is applied to each digital asset, and a capital gain is determined if the current sales price exceeds the basis and a capital loss if the current sales price is lower than the basis. Summation of all the capital gains and capital losses for the digital assets results in the total generated capital gain. The normalized, standardized criteria value may then be calculated as described above."  Current sales price is real time price information.  Real time price information is also taught in par 051: "Furthermore, asset manager 156 may analyze transactions performed by scripts 157 (e.g., executed on nodes 152), as well as scripts running on remote systems, in order to identify trends which may be used for predictive purposes."  The alleles and genome are of the genetic algorithm taught throughout Martirosyan, which teaches machine learning.
	Per claims 8 and 18, which are similar in scope, Martirosyan and Burkhardt teach the limitations of claims 1 and 11, above.  Martirosyan does not teach the transaction locator circuit is further structured to provide the transaction location parameter in response to determining that the favorable tax treatment value of the incoming transaction meets a threshold tax treatment value.
	Burkhardt teaches the transaction locator circuit is further structured to provide the transaction location parameter in response to determining that the favorable tax treatment value of the incoming transaction meets a threshold tax treatment value in pars 068-069 where the transaction locator value is set to Bermuda because for certain transactions there is zero tax in Bermuda, zero tax being a threshold tax treatment value.  See pars 068-069: "The Tax optimizer passes back to the Matching system the recommended implementation of the transaction together with the estimated taxes and tariffs that need to be collected. If the Matching system supports different jurisdictions for the match to be performed then the implementation will include the routing instructions for this.  For example the buy and sell sides of the transaction can be routed to a tax-neutral jurisdiction to be matched and (for digital content) to be delivered (electronically). Bermuda is an example of a tax neutral jurisdiction where legislation explicitly confirms that local jurisdiction applies for transactions matched on a computer on the island. Billing for Tax Services."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the cryptocurrency value teaching of Martirosyan with the transaction location parameter and tax threshold value teaching of Burkhardt because Burkhardt teaches that by reducing taxes "optimized transactions" can be created for users.  See par 010.  This particularly applies to "electronic commerce or electronic transactions.  See Id.  Burkhardt's teaching of optimizing transactions would motivate one ordinarily skilled because it would make transactions less costly, which would further the teaching of Martirosyan's minimizing tax feature through using computerized tools tailored to jurisdictions. For these reasons, one would be motivated to modify Martirosyan with Burkhardt.  
	Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martirosyan, US PGPUB 2019/0043025 A1 ("Martirosyan") in view of Burkhardt, US PGPUB 2002/0198805 A1 ("Burkhardt"), further in view of Blythe, US PGPUB 2009/0171842 A1 ("Blythe").  
	Per claims 3 and 13, which are similar in scope, Martirosyan and Burkhardt teach the limitations of claims 1 and 11, above.  Martirosyan further teaches cryptocurrency coin in par 021: "Digital assets are commonly maintained on blockchains (e.g., bitcoin), allowing for permanent and verifiable records of all transactions related to the digital assets."
	Martirosyan does not teach the smart wrapper is further structured to enable transactions having a self-executing [payment] that commits a transaction upon recognizing the transaction location parameter.
	Blythe teaches a novel way of combining mobile devices with a financial transaction system.  See abstract.
	Blythe teaches the smart wrapper is further structured to enable transactions having a self-executing [payment] that commits a transaction upon recognizing the transaction location parameter in par 042 where the GPS module determines the coordinates of the device and the GPS module activates the payment module to initiate a financial transaction.  The payment location information is compared to the GPS module, and is pre-set by the user.  See par 040.  See par 042:  "Once a value is entered into data entry area 52 and the user selects the save button 54, the GPS module 18A saves the identified transaction location and entered transaction amount to the data storage area 18B. For example, in one preferred embodiment, the GPS module 18A calculates transaction coordinates using one or more particular transaction locations 58 identified on the map and stores the calculated transaction coordinates along with the entered transaction amount to the data storage area 18B. Upon the user selecting the exit button 64, the GPS module 30 terminates display of the GUI 32."  See par 040:  "Once a map is displayed in the map area 34 and the user selects select-payment-location button 48, the user can then select transaction locations for automatic payment. For example, in one preferred embodiment, upon selection of select-payment-location button 48, the GPS module 18A displays a cursor that overlays the displayed map and allows the user to identify a particular location 58 on the map where a payment is to be automatically commenced."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the cryptocurrency value teaching of Martirosyan and the optimizing tax based on jurisdiction with the making a transaction based on geographic location teaching of Blythe because Blythe teaches that by using GPS capabilities, it makes financial transactions more available by using another technique than the known financial transaction systems available.  See pars 004-006.  Because this would make financial transactions possible in other ways, therefore increasing transactions, one would be motivated to modify Martirosyan and Burkhardt to make transactions more possible in different ways.  
	Claim(s) 7 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Martirosyan, US PGPUB 2019/0043025 A1 ("Martirosyan") in view of Burkhardt, US PGPUB 2002/0198805 A1 ("Burkhardt"), in further view of Viner, US PGPUB 2006/0020526 A1 ("Viner").  
	Per claims 7 and 17, Martirosyan and Burkhardt teach the limitations of claims 6 and 16, above.  Martirosyan does not teach the expert system is further configured to determine the favorable tax treatment value based on a forward price in a market.
	Viner teaches computation of hedging strategies with tax impact data.  See abstract.
	Viner teaches the expert system is further configured to determine the favorable tax treatment value based on a forward price in a market in Table 2 where taxable events are determined (no taxable event, deferred tax) based on the price of long (price of stock) versus short call (forward price).  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the cryptocurrency value teaching of Martirosyan and the optimizing tax based on jurisdiction with the favorable tax treatment value based on forward market price teaching of Viner because Viner teaches in par 002 that an investment adviser needs to take into account tax treatments for different investments and in par 003 the determined gain loss and tax impact data can be determined on tax status information. One would be able to determine therefore the optimal tax treatment of different investments, which would include future positions on crypto (as taught by Martirosyan) compared to long positions (holding).  This would further improve the tax minimization teaching of Martirosyan in combination with Burkhardt.  
	Claim(s) 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martirosyan, US PGPUB 2019/0043025 A1 ("Martirosyan") in view of Burkhardt, US PGPUB 2002/0198805 A1 ("Burkhardt"), in further view of Wentz et al., US Pat No 10,320,569 B1 ("Wentz").  
	Per claim 9, Martirosyan and Burkhardt teach the limitations of claim 6, above.  Martirosyan does not teach the expert system is further configured to use the machine learning to continuously improve the determination of the transaction location parameter relative to a transaction speed for the cryptocurrency transaction.

	Wentz teaches a way of communicating signed assertions which are transactions through a cryptographic evaluator.  See abstract.
	Wentz teaches the expert system is further configured to use the machine learning to continuously improve the determination of the transaction location parameter relative to a transaction speed for the cryptocurrency transaction in col 36 ln 37-53 where machine learning is used to improve the degree of optimization of a factor including speed which is based on geographic locations of a network, see col 35 ln 40 – col 36 ln 36.  There, it is taught that closer network geography is a tradeoff for anonymity, so a user who wishes faster transaction speed chooses less anonymity.  
	Col 36 ln 37-53: "With continued reference to FIG. 4, cost function may be dynamically set by a selected degree of optimization for one or more attributes. Determining degree of optimization may be performed via a user interface, which may be a graphical user interface (GUI), for instance by providing a user with one or more sliders representing desired degrees of security, transaction speeds, and/or levels of anonymity; sliders may be linked to absolute ranges of the attributes or may alternatively be used proportionally to represent relative importance to user of each attribute. Positions of one or more sliders may be reset according to stored mathematical relationships between different items; mathematical relationships may be determined by combining or producing machine-learning processes. A related or separate set of mathematical relationships may be used to determine how selection of at least a highly trusted at least a cryptographic evaluator 112 affects each attribute."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the cryptocurrency value teaching of Martirosyan and the optimizing tax based on jurisdiction with machine learning location values and transaction speed teachings of Wentz because Wentz teaches in col 36 ln 8-14 that: "more nodes may be added to at least a highly trusted at least a cryptographic evaluator 112 to increase the statistical likelihood of correct authentication determinations, and selections of at least a highly trusted at least a cryptographic evaluator 112 across a wider range of network locations and/or geographical locations may improve the likely independence of authenticating nodes, also slowing the process."  The location parameters, the nodes in Wentz, are improved relative to speed to accomplish the security goals desired in a cryptocurrency transaction.  Because this would improve correct authentication determinations, one would be motivated to modify   Martirosyan and Burkhardt with Wentz.
	Per claim 10, Martirosyan and Burkhardt teach the limitations of claim 16, above.  Martirosyan does not teach use the machine learning to continuously improve the determination of the transaction location parameter relative to a favorability of contractual terms related to the cryptocurrency transaction.
	Wentz teaches use the machine learning to continuously improve the determination of the transaction location parameter relative to a favorability of contractual terms related to the cryptocurrency transaction in col 34 ln 35-46 where minimizing total latency over geographical distances is determined using machine learning (see col 35 ln 6-10).  The favorability of contractual terms is taught for example in col 15 ln 4-16 where an assertion is a transaction, which is a favorability of contractual terms because it fulfills contractual terms.  See col 15 ln 4-16: "Alternatively, first transaction may directly sign property to second institution; possession of property by first institution may be assumed based on highly trusted status as described above. An additional assertion from second user/second institution to an end user or institution may further be performed; alternatively or additionally, after transfer is complete transferred value may be spent as virtual currency. In some embodiments, transfer may follow a real-time gross settlement protocol in which the entire amount to be transferred is transferred in a single transaction; first, second, and/or third assertions may be focused on transferring amounts for a single transaction."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the cryptocurrency value teaching of Martirosyan and the continuously improve determination of transaction location parameter for cryptocurrency transaction of Wentz because Wentz teaches in col 36 ln 8-14 that: "more nodes may be added to at least a highly trusted at least a cryptographic evaluator 112 to increase the statistical likelihood of correct authentication determinations, and selections of at least a highly trusted at least a cryptographic evaluator 112 across a wider range of network locations and/or geographical locations may improve the likely independence of authenticating nodes, also slowing the process."  The location parameters, the nodes in Wentz, are improved relative to speed to accomplish the security goals desired in a cryptocurrency transaction.  Because this would improve correct authentication determinations, one would be motivated to modify   Martirosyan and Burkhardt with Wentz.
	Per claim 19, Martirosyan and Burkhardt teach the limitations of claim 16, above.  Martirosyan does not teach comprising determining the transaction location parameter relative to a transaction speed for the cryptocurrency transaction.
	Wentz teaches comprising determining the transaction location parameter relative to a transaction speed for the cryptocurrency transaction in col 35 ln 40 – col 36 ln 36 where it is taught that " Anonymity, however, may favor selection of more widely scattered cryptographic evaluators 112 to make it more difficult to deduce where first processor 104 is located geographically or within network; additional measures to ensure anonymity, such as use of an anonymizing protocol such as the Tor protocol promulgated by The Tor Project, Inc., which functions by directing all internet traffic through a network containing a plurality of relays to conceal a user's location and usage from network surveillance and/or traffic analysis attempts, using “onion routing” processes, or the like may further increase latency and slow down authentication."  This teaches that determining the transaction location parameter, where the user location is, is slow relative to a transaction speed because of the anonymity.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the cryptocurrency value teaching of Martirosyan and the optimizing tax based on jurisdiction with transaction location values and transaction speed teachings of Wentz because Wentz teaches in col 36 ln 8-14 that: "more nodes may be added to at least a highly trusted at least a cryptographic evaluator 112 to increase the statistical likelihood of correct authentication determinations, and selections of at least a highly trusted at least a cryptographic evaluator 112 across a wider range of network locations and/or geographical locations may improve the likely independence of authenticating nodes, also slowing the process."  The location parameters, the nodes in Wentz, are improved relative to speed to accomplish the security goals desired in a cryptocurrency transaction.  Because this would improve correct authentication determinations, one would be motivated to modify   Martirosyan and Burkhardt with Wentz.
	Per claim 20, Martirosyan and Burkhardt teach the limitations of claim 16, above.  Martirosyan does not teach determining the transaction location parameter relative to a favorability of contractual terms related to the cryptocurrency transaction.
	Wentz teaches determining the transaction location parameter relative to a favorability of contractual terms related to the cryptocurrency transaction in col 34 ln 35-46 where minimizing total latency over geographical distances is determined which teaches determining transaction location parameter (see col 35 ln 6-10).  The favorability of contractual terms is taught for example in col 15 ln 4-16 where an assertion is a transaction, which is a favorability of contractual terms because it fulfills contractual terms.  See col 15 ln 4-16: "Alternatively, first transaction may directly sign property to second institution; possession of property by first institution may be assumed based on highly trusted status as described above. An additional assertion from second user/second institution to an end user or institution may further be performed; alternatively or additionally, after transfer is complete transferred value may be spent as virtual currency. In some embodiments, transfer may follow a real-time gross settlement protocol in which the entire amount to be transferred is transferred in a single transaction; first, second, and/or third assertions may be focused on transferring amounts for a single transaction."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the cryptocurrency value teaching of Martirosyan and the determination of transaction location parameter for cryptocurrency transaction of Wentz because Wentz teaches in col 36 ln 8-14 that: "more nodes may be added to at least a highly trusted at least a cryptographic evaluator 112 to increase the statistical likelihood of correct authentication determinations, and selections of at least a highly trusted at least a cryptographic evaluator 112 across a wider range of network locations and/or geographical locations may improve the likely independence of authenticating nodes, also slowing the process."  The location parameters, the nodes in Wentz, are improved relative to speed to accomplish the security goals desired in a cryptocurrency transaction.  Because this would improve correct authentication determinations, one would be motivated to modify   Martirosyan and Burkhardt with Wentz.
	Therefore, claims 1-20 are rejected under 35 USC 103.  
Prior Art Made of Record
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	BitcoinTaxesAPI [online], published on June 18, 2017, available at: < https://web.archive.org/web/20170618155341/https://bitcoin.tax/api >
	Teaches transacting in bitcoin based on taxyear, see page 2.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD W. CRANDALL/           Examiner, Art Unit 3689                                                                                                                                                                                             

Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to Strong Force.    
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/SARAH M MONFELDT/           Supervisory Patent Examiner, Art Unit 3689